       Case 3:20-cv-00298-JCS Document 18 Filed 08/24/20 Page 1 of 3




 1    CENTER FOR DISABILITY ACCESS
      Amanda Seabock, Esq., SBN 289900
 2    Chris Carson, Esq., SBN 280048
 3
      Dennis Price, Esq., SBN 279082
      8033 Linda Vista Road, Suite 200
 4    San Diego, CA 92111
      (858) 375-7385
 5    (888) 422-5191 fax
      amandas@potterhandy.com
 6    Attorneys for Plaintiff
 7    RICHARD MORIN (SBN: 285275)
      legal@rickmorin.net
 8    LAW OFFICE OF RICK MORIN, PC
      555 Capitol Mall Suite 750
 9    Sacramento, CA 95814-4508
10    Telephone: (916)333-2222
      Facsimile: (916)273-8956
11    Attorneys for Defendant
      Kevin Griffin, Candi L. Griffin and Weiss Fitness Inc.
12                      UNITED STATES DISTRICT COURT
13                    NORTHERN DISTRICT OF CALIFORNIA
14    SAMUEL LOVE,                                Case: 3:20-CV-00298-JSC
15
      Plaintiff,
16    v.                                          JOINT STIPULATION FOR
      KEVIN GRIFFIN, in individual and            DISMISSAL PURSUANT TO
17    representative capacity as trustee of
      The Griffin Family Trust Agreement          F.R.CIV.P. 41 (a)(1)(A)(ii)
18
      dated April 9, 2015;
19    CANDI L. GRIFFIN, in individual
      and representative capacity as
20    trustee of The Griffin Family Trust
      Agreement dated April 9, 2015;
21    WEISS FITNESS INC., a California
      Corporation; and Does 1-10,
22
      Defendants.
23
24
25
26
27
28
                                              1

     Joint Stipulation for Dismissal          Case: 3:20-CV-00298-JSC
        Case 3:20-cv-00298-JCS Document 18 Filed 08/24/20 Page 2 of 3




 1                                            STIPULATION
 2
 3          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
 4   between the parties hereto that this action may be dismissed with prejudice
 5   as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
 6   This stipulation is made as the matter has been resolved to the satisfaction of
 7   all parties.
 8
 9   Dated: August 24, 2020                       CENTER FOR DISABILITY ACCESS
10
                                                  By: /s/ Amanda Seabock
11                                                        Amanda Seabock
12                                                        Attorneys for Plaintiff

13   Dated: August 24, 2020                       LAW OFFICE OF RICK MORIN, PC
14                                                By: /s/ Richard Morin
15                                                        Richard Morin
                                                          Attorneys for Defendants
16                                                        Kevin Griffin, Candi L. Griffin and
                                                          Weiss Fitness Inc.
17
                                              S DISTRICT
18                                         ATE           C
                                          T
                                                                    O
                                     S




19
                                                                     U
                                    ED




                                                                      RT




                                                                ERED
                                UNIT




                                                    O ORD
20   Dated; August 24, 2020              IT IS S
                                                                             R NIA




21                                                               pero
                                                         ph C. S
                                NO




                                                       se
                                              Judge Jo
                                                                            FO




22
                                 RT




                                                                        LI




                                         ER
                                     H




                                                                        A




23                                            N                 F
                                                                        C
                                                  D IS T IC T O
                                                        R
24
25
26
27
28
                                                            2

     Joint Stipulation for Dismissal                        Case: 3:20-CV-00298-JSC
       Case 3:20-cv-00298-JCS Document 18 Filed 08/24/20 Page 3 of 3




 1                        SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Richard
 4   Morin, counsel for Kevin Griffin, Candi L. Griffin and Weiss Fitness Inc., and
 5   that I have obtained Mr. Morin’s authorization to affix his electronic
 6   signature to this document.
 7
 8   Dated: August 24, 2020            CENTER FOR DISABILITY ACCESS
 9
                                       By: /s/ Amanda Seabock
10                                             Amanda Seabock
11
                                               Attorneys for Plaintiff

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             3

     Joint Stipulation for Dismissal         Case: 3:20-CV-00298-JSC
